Campbell, J.
The plaintiff and appellee move to dismiss the appeal, on the ground, that a previous appeal was taken and abandoned by the appellant.
*40The record discloses that, on the 28d May, 1832, a suspensive appeal was ' granted on the petition of appellant, and that the required bond was filed the same day. It further appears, that this appeal was never brought up ; but that in December of the same year, appellant applied for and obtained the devolutive appeal now before the Court. .
The appeal taken, having thus been abandoned, cannot be renewed. C. P. 594. Dozer v. Sargent, 4 L. 41. Roberts v. Beuler, 1 R. 100.
It is therefore decreed, that this appeal be dismissed at the costs of appellant.